V




                    LAW OFFICES OF



                    RYAN G. ANDERSON
                                                        apmfessiondhmiiaJ hcbihly corjxmiion


    Ryan Anderson
    ryan@rgalawpc.com                                                                                   •   ft<       ZE»»
                                                                                                                      3cr
                                                                                                                             1ZTO
                                                                                                                             _ o
    Board Certihed in Civil Appellate Law                                                               r   -^        rv>
    Texas Board of Legal Specialization                                                                -:   f\»       co       -.p-



                                                           January 20, 2015                                       —




            Mr. William R. Sudela                                                 Viafacsimile: (713) 739-8403
            Crady, Jewett & McCulley, LLP
            2727 Allen Parkway, Suite 1700
            Houston, TX 77019-2125

            Mr. John W. Petry                                                     Via Facsimile: (210) 735-6889
            Langley & Banack, Inc.
            Trinity Plaza II, Ninth Floor
            745 East Mulberry
            San Antonio, TX 78212-3166

            Mr. Dale Weyand                                                       Via Regular Mail
            Dale Weyand, P.C.
            6714 N. New Braunfels, Suite 104
            San Antonio. TX 78209

                               Re:        Cause No. 13-09-12098-DCV; Professional Directional Enterprises,
                                          Inc., et al. v. Gambit Resources, Inc.f/k/a Gulfmark Resources, Inc.
                                          a/k/a Gambit Energy, et al v. Robert W. Eardley, et al; in the 293rd
                                          Judicial District Court, Dimmit County, Texas

                                          No. 04-15-00016-CV; Robert W. Eardley, et al, v. Gambit Resources,
                                          et al.; in the Court of Appeals for the Fourth District of Texas at San
                                          Antonio


            Dear Counsel:

                        Please accept this notification that I will be on vacation from March 9, 2015 through
             March 13, 2015 and from June 8, 2015 through June 12, 2015. I request as a matter of
             professional courtesy that you avoid scheduling any matters in the above-referenced case on
             these dates.



                                               Milam Building 115 E. Travis Street • Suite 1403
                                                          San Antonio. Texas 78205
                                                             Main: 210.399.0198
                                                              Fax: 210.855.5050